Citation Nr: 0026445	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  99-08 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for an upper back 
condition.

2.  Entitlement to service connection for a low back 
condition.

3.  Entitlement to service connection for a skin condition, 
claimed secondary to exposure to Agent Orange.

4.  Entitlement to service connection for soft-tissue 
sarcoma, claimed secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran and his cousin


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active naval service from August 1971 to June 
1975, including qualifying service for the award of the 
Vietnam Service Medal and Vietnam Campaign Medal. 

This appeal arises from November 1998 and June 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, which denied service 
connection for upper and lower back conditions, and for a 
skin condition and soft-tissue sarcoma, respectively.


FINDINGS OF FACT

1.  All evidence necessary for an equitable determination of 
the veteran's claims has been obtained by the RO.

2.  There is no medical evidence of a nexus between the 
veteran's upper and lower back conditions and any injury or 
disease suffered during his active naval service; there is no 
medical evidence of a current low back disability.

3. There is no medical diagnosis of a soft-tissue sarcoma.

4.  The veteran's current skin disorders have been diagnosed 
as seborreheic keratosis and dermatitis.

5. There is no medical evidence of a nexus between the 
veteran's seborreheic keratosis and dermatitis and skin 
condition which existed during his active naval service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted well-grounded claims of 
entitlement to service connection on a direct basis for an 
upper back condition, a lower back condition, a skin 
condition diagnosed as seborreheic keratosis and dermatitis, 
and/or soft-tissue sarcoma.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran is not legally entitled to presumptive 
service connection for a skin condition diagnosed as 
seborreheic keratosis and dermatitis or for soft-tissue 
sarcoma.  38 U.S.C.A. §§ 501(a), 1116 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.309(e) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Upper and Lower Back Conditions

The veteran has claimed entitlement to service connection for 
upper and lower back conditions.  VA may pay compensation for 
"disability resulting from personal injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service."  
38 U.S.C.A. § 1110 (West 1991).  In making a claim for 
service connection, however, the veteran has the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).

The veteran's service medical records indicate that he 
received a pre-enlistment medical examination in August 1971 
and furnished a report of medical history at the same time.  
The veteran did not report any complaints related to his back 
or skin at the time of his enlistment, and no disabilities 
were noted during the examination other than burn scars on 
the right wrist, left forearm and left hand.  In March 1972, 
the veteran was seen in sick bay aboard USS Camden (AOE 2) 
for left-sided pain in the area of the T-2 vertebra and 
trouble lifting his left arm or shoulder.  There is no 
indication of the cause of this condition, but the 
description of the injury and treatment is consistent with 
the veteran's testimony at his hearing before the Board in 
July 1999, that he injured himself lifting a large garbage 
can.  The veteran's condition was diagnosed as a pulled 
muscle.  He was treated with an external solution of methyl 
salicylate in alcohol and heat.  The veteran was seen for 
follow-up and additional heat treatment the following day.  
There is no subsequent record of in-service treatment for 
this condition.  

In mid-May 1975, the veteran complained of pain at the base 
of his skull after striking his head on a ladder.  
Examination revealed a small lump on the skull just to the 
rear of the right ear.  The veteran received Darvon for his 
pain.  Both the pulled muscle and head contusion apparently 
resolved without sequelae, and no back, neck or head 
conditions were noted on the veteran's separation physical 
examination in late May 1975.

The veteran's post-service medical treatment records include 
MRI reports from the Mayo Health System in 1997.  These 
indicate that the veteran had multi-level degenerative disc 
disease of the cervical spine involving C3-4 with a central 
disc protrusion and left-sided neuro-foraminal stenosis.  He 
also had a larger and more significant right-sided calcified 
disc at C4-5 causing a mass effect on the cervical cord and 
encroaching on the right C4-5 neuroforamina, and a posterior 
osteophytic spur at C5-6, causing a more diffuse ventral mass 
effect upon the canal, but with no focal compromise of the 
cervical cord.  There were also bony changes involving the 
spinous process of T1 suggesting an old fracture with 
pseudoarthrosis.  However there was no underlying body lesion 
suggestive of a pathologic fracture.  Subsequent medical 
treatment records from both VA and private health care 
providers essentially concur with this description, 
consistently noting degenerative joint disease or 
degenerative arthritis in the veteran's cervical and upper 
thoracic spine.  No etiology was suggested for any of the 
conditions.

In October 1998, the veteran was examined at the VA Medical 
Center (VAMC) in Iron Mountain, Michigan.  Objectively, the 
veteran's cervical spine had very limited range of motion 
with crepitus, spasms, guarding and pain on motion.  The 
thoracic spine was "relatively normal," but with spasms.  
The lumbosacral spine had essentially normal range of motion 
with no spasm or pain noted.  After reviewing the Mayo Health 
System MRI, the examiner diagnosed cervical spine stenosis 
with degenerative joint disease, prominent cervical 
spondylosis with foraminal encroachment of C5-6 and C6-7, and 
a prior posterior T1 spinous process fracture.  The examiner 
did not indicate or suggest that the veteran's complaints 
might in any way be related to his active naval service.

At his July 1999 hearing before the Board, the veteran 
testified that he continued to experience problems with his 
back in service, and afterwards.  He stated that he did not 
seek medical treatment for his back due to lack of money and 
lack of knowledge of the possible availability of VA 
treatment.  He stated that he sought treatment for his back 
during the period from 1980 to 1995, through his HMO, but 
that physicians there told him nothing was wrong.  

The record includes what is certified as a complete copy of 
the veteran's medical records from Group Health Cooperative 
of Eau Claire.  The veteran was seen three times between 
April 1985 and May 1992.  In April 1985, the veteran was seen 
for right arm discomfort of a duration of five to six days, 
which reportedly began after "pull[ing] a fair amount of 
rather heavy items."  The condition was diagnosed as a 
moderate muscle strain, treated with Clinoril, and the 
veteran was told to return in two weeks if there was no 
improvement (which he did not do).  In June 1987, the veteran 
was treated for left rib pain, but this was assessed as a 
result of "an altercation with the police" in which the 
veteran "was pushed on his car and since then has had pain 
in the left rib area."  The veteran left before speaking 
further with the physician and the injury was assessed as a 
contusion.  In May 1992, the veteran complained of "off and 
on" chest pain, and a stiff left arm.  The treating 
physician indicated that cervical, shoulder and back range of 
motion was normal, that there was good left shoulder strength 
with no pain.  He diagnosed atypical left chest and arm pain 
with an unclear etiology, but "prob[ably] muscle strain."  
The records do not contain any indication of complaints of 
ongoing upper or lower back pain.

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).

Service connection for a condition may also be granted under 
38 C.F.R. § 3.303(b) where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period, and that the 
condition still exists.  The evidence must be from a medical 
professional unless it relates to a condition which, under 
judicial holdings, lay observation is competent to establish 
the existence of the disorder.  If a condition is deemed not 
to have been chronic, service connection may still be granted 
if the disorder is noted during service or a presumptive 
period, continuity of symptomatology is shown thereafter, and 
competent evidence (medical or lay) links the veteran's 
present condition to those symptoms.  Id.; Savage v. Gober, 
10 Vet.App. 488, 495-497 (1997).

After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence or diagnosis of a 
current low back disability as defined in 38 U.S.C.A. § 
1701(1).  "The term 'disability' means a disease, injury, or 
other physical or mental defect."  See Allen v. Brown, 7 
Vet.App. 439, 444 (1995).  However, this definition of 
disability has been limited "to impairment of earning 
capacity due to disease, injury, or defect, rather than to 
the disease, injury, or defect itself."  Allen, 7 Vet.App. 
at 448 (emphasis added).  See also 38 C.F.R. § 4.1 
(disability ratings reflect "average impairment in earning 
capacity").

Moreover, there is no competent medical evidence suggesting 
that the veteran's currently diagnosed cervical and thoracic 
spine disabilities are related to or otherwise had their 
origin during the veteran's period of active military 
service.  It is the veteran's contention that his current 
back complaints originated as a result of a lifting injury 
which he suffered aboard his ship during active duty.  
However, lay testimony is not competent to prove a matter 
requiring medical expertise.  See Layno v. Brown, 6 Vet.App. 
465, 469 (1994); Grottveit v. Brown, 5 Vet.App. 91, 92-93 
(1993).  It is the province of trained health care 
professionals to enter conclusions which require medical 
opinions as to causation, Jones v. Brown, 7 Vet.App. 134, 137 
(1994).  Since the veteran has no medical expertise, his lay 
opinion does not provide a basis upon which to make any 
finding as to the origin or development of his condition.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  
Until such time as the veteran is able to provide competent 
supporting medical evidence, the claims for service 
connection for upper and low back conditions are not well 
grounded and must be denied on that basis.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded-claim analysis."  Meyer v. Brown, 9 
Vet.App. 425, 432 (1996).


Service Connection for a Skin Condition and/or for Soft-
Tissue Sarcoma, Claimed Secondary to Exposure to Agent Orange

With respect to the veteran's claims for service connection 
for a skin condition and soft-tissue sarcoma as residuals of 
Agent Orange exposure, the same three elements as above must 
be provided to establish a well-grounded claim.  That is, 
there must be competent evidence of a current disability, 
evidence of an incurrence or aggravation of a disease or 
injury in service, as shown through lay or medical evidence, 
and evidence of a nexus or relationship between the in-
service injury or disease and the current disorder, as shown 
through medical evidence.  See Epps, 126 F.3d 1464, 1468.  
However, for disorders subject to presumptive service 
connection, such as those listed in 38 C.F.R. § 3.309(e) and 
associated with exposure to herbicide agents, the nexus 
requirement may be satisfied by evidence of manifestation of 
the disease to the required extent within the prescribed time 
period, if any.  See Traut v. Brown, 6 Vet.App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet.App. 36, 43 (1993).

During the veteran's active naval service, the only skin 
conditions noted were venereal warts and a rash in the groin 
area.  The rash was treated in October and November 1973, and 
the venereal warts were noted and treated in December 1973.  
Neither was shown again during service and no skin conditions 
(other than the pre-existing burn scars) were reported on his 
separation physical examination.  

As previously discussed, the veteran was examined at the Iron 
Mountain VAMC in October 1998.  No skin rashes, lesions or 
other conditions were reported or noted at that time.  In 
February 1999, he received a dermatologic consultation, 
apparently at the Tomah, Wisconsin, VAMC, for a rash in the 
axillae (armpits).  The dermatologist noted bilateral 
erythema in small patches in the axillae, a left axillary 
cyst, two seborrheic keratoses on the left flank, mild 
erythematous areas in the scrotal area, and a brownish, 
slightly hemorrhagic sub-epidermal area on the plantar 
surfaces of the feet, reportedly painful and pruritic, but 
with no frank tinea noted.  The diagnoses entered at this 
time were seborrheic keratosis, dermatitis of the axillae, a 
history of scrotal dermatitis and plantar dermatitis.  
Seborrheic keratosis is "a common benign, noninvasive tumor 
composed of basaloid cells, usually occurring in middle life 
. . . commonly presenting as soft, friable plaques that show 
slight to marked pigmentation and are most often located on 
the face, trunk and extremities." Dorland's Illustrated 
Medical Dictionary 875 (27th ed. 1988).  Later in February 
1999, the veteran received an examination for VA's Agent 
Orange Registry.  At the time of this examination, only 
localized right axillary erythremia was noted.  The diagnosis 
was axillary dermatitis.

The skin disorder for which the veteran has claimed service 
connection has been variously diagnosed as seborreheic 
keratosis and dermatitis.  Neither seborreheic keratosis nor 
dermatitis is among the conditions determined to be related 
to herbicide exposure under 38 C.F.R. § 3.309(e), nor is 
there any medical evidence of chloracne or any acneform 
disease consistent with chloracne.  With respect to "soft-
tissue sarcoma," there is no competent (i.e., medical) 
evidence in the claims file indicating that he has been 
diagnosed with any of the conditions listed in Note 1 to 
38 C.F.R. § 3.309(e) (conditions recognized by VA as being 
soft-tissue sarcomas.  Therefore, presumptive service 
connection is not available and the veteran can only prevail 
on the basis of direct service connection principles.  Cf. 
Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994); 
38 U.S.C.A. §§ 1113(b), 1116.

In claiming service connection on a direct basis, the veteran 
has the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet.App. 69, 73 (1995).  Ordinarily, this requires a 
medical diagnosis of a current disability; medical or lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an in-
service disease or injury and the current disability.  See 
Epps, 126 F.3d at 1468.  However, service connection may also 
be granted if a disorder is noted during service, continuity 
of symptomatology is shown thereafter, and competent evidence 
(medical or lay) links the veteran's present condition to 
those symptoms.  38 C.F.R. § 3.303(b); Savage, 10 Vet.App. at 
495-497.

When a determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to support the claim.  Grottveit, 5 Vet.App. at 93.  
There is no record of a diagnosis of any condition 
characterized as a soft-tissue sarcoma at any time.  Although 
the veteran has stated that he cannot "rule out" soft-
tissue sarcoma as a diagnosis of his skin condition, he is 
not qualified, as a lay person without medical training and 
expertise, to furnish medical opinions or diagnoses.  See 
Espiritu, 2 Vet.App. 494-95.  Since a well-grounded claim 
must be supported by competent evidence, the Board is 
compelled by the record to find the veteran's claim for 
service connection for soft-tissue sarcoma on a direct basis 
to be not well-grounded.  See Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).

With regard to seborreheic keratosis and dermatitis, the 
record contains no clinical or other medical evidence 
establishing the existence of either of these specific 
conditions during active duty or at any other time until the 
veteran's treatment by VA in 1998.  However, the veteran 
testified at his June 2000 hearing that he had experienced 
skin problems "ever since I've been out of the service," 
which eventually spread to involve the head, feet, groin and 
underarms.  Although lay persons may not offer medical 
diagnoses or opinions as to the etiology of a condition, see 
Layno, 6 Vet.App. at 469, but this does not prevent them from 
offering competent, probative testimony related to their 
observation of the apparent physical manifestations of a 
condition, particularly where continuity of symptomatology is 
at issue.  See Falzone v. Brown, 8 Vet.App. 398, 403 (1995).  
Moreover, for the purpose of determining whether a claim is 
well grounded, the truth of the lay history is presumed 
credible and can only be rejected if the facts are outside 
the scope of the teller's competence or inherently false.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Although 38 C.F.R. § 3.03(b) eliminates the requirement 
"that there be medical-nexus evidence relating the veteran's 
present disability to service" (see Savage, 10 Vet.App. at 
497), "it [does] not necessarily follow that there is a 
relationship between any present disability and the 
continuity of symptomatology demonstrated," and medical 
evidence is required to link the veteran's current diagnoses 
to his in-service condition.  Id.  

The Board carefully reviewed all the medical evidence, 
beginning with the service medical records, which show only a 
rash and venereal warts in late 1973.  Neither condition was 
assessed as chronic.  No skin condition was noted or treated 
over the next 18 months prior to the veteran's release from 
active duty, and no skin condition was noted on his 
separation physical examination.  None of the veteran's Group 
Health Cooperative or Mayo Health System records shows any 
complaints or diagnoses of skin conditions.  Additionally, 
the veteran's skin and extremities were specifically noted 
not have lesions or rashes at the time of his October 1998 VA 
examination (although axillary and scrotal papular lesions 
and squamous eruptions were found during treatment at the 
Tomah VAMC in November 1998).  

The veteran's current diagnoses of seborreheic keratosis and 
dermatitis were entered during his February 1999 
consultation, as noted above, and axillary dermatitis was 
confirmed at the Agent Orange Registry examination later that 
month.  However, none of the medical evidence suggests any 
link between the veteran's current diagnoses and his in-
service rash in the groin area.  In the absence of competent 
supporting medical evidence of such a relationship, the 
veteran's claim of entitlement to service connection for a 
skin condition (to include seborreheic keratosis and 
dermatitis) is not well grounded and must be denied.


ORDER

Service connection for an upper back condition is denied.

Service connection for a low back condition is denied.


Service connection for a skin condition, to include 
seborreheic keratosis and dermatitis, is denied.

Service connection for soft-tissue sarcoma is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

